Title: James Madison: Notes on suffrage, December 1829
From: Madison, James
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        *["Written during the session of the Virginia Convention of 1829-’30. -- Ed.", in Writings of James
                                Madison (Congressional edition), vol. 4, page 28]
                        III.*
                        The right of suffrage being of vital importance, and approving an extension of it to housekeepers and heads
                            of families, I will suggest a few considerations which govern my judgment on the subject.
                        Were the Constitution on hand to be adapted to the present circumstances of our country, without taking into
                            view the changes which time is rapidly producing, an unlimited extension of the right would probably vary little the
                            character of our public councils or measures. But as we are to prepare a system of government for a period which it is
                            hoped will be a long one, we must look to the prospective changes in the condition and composition of the society on which
                            it is to act.
                        It is a law of nature, now well understood, that the earth under a civilized cultivation is capable of
                            yielding subsistence for a large surplus of consumers beyond those having an immediate interest in the soil; a surplus
                            which must increase with the increasing improvements in agriculture, and the labour-saving arts applied to it. And it is a
                            lot of humanity, that of this surplus a large proportion is necessarily reduced by a competition for employment to wages
                            which afford them the bare necessaries of life. The proportion being without property, or the hope of acquiring it, cannot
                            be expected to sympathize sufficiently with its rights to be safe depositories of power over them.
                        What is to be done with this unfavoured class of the community? If it be, on the one hand, unsafe to admit
                            them to a full share of political power, it must be recollected, on the other, that it cannot be expedient to rest a
                            republican government on a portion of the society having a numerical and physical force excluded from, and liable to be
                            turned against it, and which would lead to a standing military force, dangerous to all parties and to liberty itself. This
                            view of the subject makes it proper to embrace in the partnership of power every description of citizens having a
                            sufficient stake in the public order and the stable administration of the laws, and particularly the housekeepers and
                            heads of families, most of whom, "having given hostages to fortune," will have given them to their country also.
                        This portion of the community, added to those who, although not possessed of a share of the soil, are deeply
                            interested in other species of property, and both of them added to the territorial proprietors, who in a certain sense may
                            be regarded as the owners of the country itself, form the safest basis of free government. To the security for such a
                            government, afforded by these combined members, may be farther added the political and moral influence emanating from the
                            actual possession of authority, and a just and beneficial exercise of it.
                        It would be happy if a state of society could be found or framed in which an equal voice in making the laws
                            might be allowed to every individual bound to obey them. But this is a theory which, like most theories, confessedly
                            requires limitations and modifications. And the only question to be decided in this, as in other cases, turns on the
                            particular degree of departure in practice required by the essence and object of the theory itself.
                        It must not be supposed that a crowded state of population, of which we have no example here, and which we
                            know only by the image reflected from examples elsewhere, is too remote to claim attention.
                        The ratio of increase in the United States (makes it probable) that the present 12 millions will in 25 years
                            be 24 millions.
                        24 " 50 "48 "
                        48 " 75 "96 "
                        96"100 "192 "
                        There may be a gradual decrease of the ratio of increase, but it will be small as long as the agriculture
                            shall yield its abundance. Great Britain has doubled her population in the last fifty years, notwithstanding its amount in
                            proportion to its territory at the commencement of that period; and Ireland is a much stronger proof of the effect of an
                            increasing product of food in multiplying the consumers.
                        How far this view of the subject will be affected by the republican laws of descent and distribution, in
                            equalizing the property of the citizens and in reducing to the minimum mutual surpluses for mutual supplies, cannot be
                            inferred from any direct and adequate experiment. One result would seem to be a deficiency of the capital for the
                            expensive establishments which facilitate labour and cheapen its products on one hand; and on the other, of the capacity
                            to purchase the costly and ornamental articles consumed by the wealthy alone, who must cease to be idlers and become
                            labourers. Another, the increased mass of labourers added to the production of necessaries by the withdrawal for this
                            object, of a part of those now employed in producing luxuries, and the addition to the labourers from the class of present
                            consumers of luxuries. To the effect of these changes, intellectual, moral, and social, the institutions and laws of the
                            country must be adapted; and it will require for the task all the wisdom of the wisest patriots.
                        Supposing the estimate of the growing population of the United States to be nearly correct, and the extent of
                            their territory to be eight or nine hundred millions of acres, and one-fourth of it to consist of arable surface, there
                            will, in a century or a little more, be nearly as crowded a population in the United States as in Great Britain or France;
                            and if the present Constitution, (of Virginia,) with all its flaws, has lasted more than half a century, it is not an
                            unreasonable hope that an amended one will last more than a century.
                        If these observations be just, every mind will be able to develop and apply them.
                        
                            
                                
                            
                        
                     [enclosure] 
                        
                            COLLECTION O. JOURNAL AND PAPERS OF THE CONVENTION OF 1829-30.
                            BOX II ("Convention of 1829-30. Papers filed by the Secretary," etc.)
                            Folder c ("Convention of 1829-30. Propositions, Resolutions, Amendments, etc.")
                            Item 1. Amendment. Proposal of Madison. Undated. 2 pp.
                            Mr Madison rejected
                            Insert
                            If there be no Judicial duties properly assignable to him by the Legislature.
                            Item 2. Report. Committee on a Bill or Declaration of Rights. Oct. 18, 1829. 2 pp.
                            Item 3. Amendment. Proposal of Philip Doddridge. Undated. 2 pp.
                            Item 4. Amendment. Same as item 3, above, in print. Nov. 25, 1829. 2 pp.
                            Item 5. Committee on Mr. Doddridge’s Resolution. List of names. Undated. 2 pp.
                            Messrs. Doddridge
                            Madison
                            Marshal
                            Johnson
                            Leigh of Chesterfield
                            Tazewell
                            Cooke.
                            Item 6. Amendment. Revision proposed by Doddridge. Undated. 2 pp.
                        
                        
                            
                                
   Ms (Vi).

                            
                            
                    
                            
                         [enclosure] 
                        
                            COLLECTION O. JOURNAL AND PAPERS OF THE CONVENTION OF 1829-30.
                            BOX II ("Convention of 1829-30. Papers filed by the Secretary," etc.
                            Folder b ("Convention of 1829-30. Petitions and memorials," etc.)
                            Item 1. Petition. Non-freeholders of Fairfax County to "the Honorable the State Convention." Undated. Referred to the
                                Legislative Committee, Oct. 13, 1829. 2 pp.
                            Item 2. Memorial. Non-freeholders of the City of Richmond to the Convention. Undated. Referred to the Legislative
                                Committee, Oct. 13, 1829. 20 pp.
                            Item 3. Petition. Non-freeholders of Shenandoah County to the Convention. Undated. Referred to the Legislative
                                Committee, Oct. 20, 1829. 2 pp.
                            Item 4. Memorial. Non-freeholders of Rockingham County to the Convention. Undated. Referred to the Legislative
                                Committee, Oct. 18, 1829. 3 pp.
                        
                        
                            
                                
   Ms (Vi).

                            
                            
                    